DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. Regarding the applicant’s arguments on page 10, the applicant states that Okada fails to disclose the limitation “both ends separated from each other.” The examiner respectfully disagrees. The language of the limitation requires that both ends of a single strip be separated from each other, which is the case in Figures 3-4 of Okada, where each strip 1172 has two ends opposite to one another that are separate and distanced from each other. However, based on the applicant’s remarks on page 10, it appears that the applicant is comparing two individual strips to one another, where ends of each strip are separated from each other. Okada also discloses this in Figures 3-4, as both ends of each strip are spaced distanced from one another and do not overlap and may be considered separate. Please see the rejection of claim 1 under U.S.C. 112(b) and 102(a)(2) for further details regarding the claim language and interpretation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-10 are rejected by virtue of their dependence on rejected claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okada et al (US Publication No.: US 2020/0004049 A1 of record, “Okada”).
Regarding Claim 1, Okada discloses a grating device (Figures 3-4) comprising:
A substrate (Figure 3, substrate 111); and
A diffraction grating on the substrate (Figure 3, diffraction grating 117);
Wherein the diffraction grating comprises a plurality of meta-diffraction patterns (Figure 3, plurality of meta-diffraction patterns 1172), and
Wherein each meta-diffraction pattern from among the plurality of meta-diffraction patterns has a curved shape in a plane parallel to the substrate (Figure 4 discloses a plan view, where the curvature shape of each meta-diffraction pattern 1172 is in a plane above and parallel to the substrate 111) and ends of each meta-diffraction pattern are separated from one another (Figure 4 discloses that each meta-diffraction pattern 1172 has ends that are separated and distanced from each other, as annotated below). 

    PNG
    media_image1.png
    738
    670
    media_image1.png
    Greyscale


Regarding Claim 5, Okada discloses the grating device of claim 1, wherein the plurality of meta-diffraction patterns comprises a group of meta-diffraction patters, and wherein each meta-diffraction pattern from among the group of meta-diffraction patterns comprises a main diffraction pattern and an auxiliary diffraction pattern (Figure 3, as annotated below; Figure 4B, main diffraction pattern 1173, auxiliary diffraction pattern 1174).

    PNG
    media_image2.png
    487
    630
    media_image2.png
    Greyscale



Regarding Claim 6, Okada discloses the grating device of claim 1, wherein each meta-diffraction pattern from among the plurality of meta-diffraction patterns shows a respective diffraction characteristics that depends on a formed location of the meta diffraction pattern (Figures 4A-4D discloses a plurality of meta-diffraction patterns being broken down into regions, where each region shows a respective diffraction characteristics based on its location as disclosed in Paragraphs 0074-0078).

Regarding Claim 7, Okada discloses the grating device of claim 1, wherein the plurality of meta-diffraction patterns comprises a group of meta-diffraction patterns (Figures 3-4, group of meta-diffraction patterns 117), and wherein each meta-diffraction pattern among the group of meta-diffraction pattern comprises only a main diffraction pattern (Figures 3-4, each meta-diffraction pattern 1172 may be considered to only have a main diffraction pattern 1172).

Regarding Claim 10, Okada discloses the grating device of claim 5, wherein the auxiliary diffraction patterns are arranged so that a negative diffraction angle range having a high diffraction efficiency is obtained as a number of auxiliary diffraction patterns increases (Figure 4B discloses auxiliary diffraction patterns 1174 as diffraction gratings that are spaced close together, and the more the auxiliary diffraction patterns, the higher the diffraction efficiency would be in that region, as disclosed in Figures 6A-6B and discussed in Paragraphs 0084-0087, 0091-0096, 0150). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Feldmann et al (US Publication No.: US 2020/0225586 A1 of record, “Feldmann”). 
Regarding Claim 2, Okada discloses the grating device of claim 1.
Okada fails to disclose that each meta-diffraction pattern from among the plurality of meta-diffraction patterns has a respective height that causes, for light that is incident at an angle greater than 45° with respect to the plurality of meta-diffraction patterns, destructive interference between light reflected by an upper surface of the meta-diffraction pattern and light reflected by a bottom surface of the meta-diffraction pattern.
Feldmann also fails to explicitly disclose that each meta-diffraction pattern from among the plurality of meta-diffraction patterns has a respective height that causes, for light that is incident at an angle greater than 45° with respect to the plurality of meta-diffraction patterns, destructive interference between light reflected by an upper surface of the meta-diffraction pattern and light reflected by a bottom surface of the meta-diffraction pattern. However, Feldmann discloses the general environment of each of the plurality of meta-diffraction patterns having a respective height that causes destructive interference between light reflected by an upper surface of the meta-diffraction pattern and light reflected by a bottom surface of the meta-diffraction pattern (Feldmann, Paragraph 0184). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation of light being incident at an angle greater than 45° with respect to the plurality of meta-diffraction patterns is the result-effective variable, and when this angle is optimized to the appropriate value within the specified parameters of a given grating device, the recognized results of suppressing light in the zero order of diffraction are realized. While Feldmann does not directly disclose that each meta-diffraction pattern from among the plurality of meta-diffraction patterns has a respective height that causes, for light that is incident at an angle greater than 45° with respect to the plurality of meta-diffraction patterns, destructive interference between light reflected by an upper surface of the meta-diffraction pattern and light reflected by a bottom surface of the meta-diffraction pattern, Feldmann does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Feldmann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that each meta-diffraction pattern from among the plurality of meta-diffraction patterns has a respective height that causes, for light that is incident at an angle greater than 45° with respect to the plurality of meta-diffraction patterns, destructive interference between light reflected by an upper surface of the meta-diffraction pattern and light reflected by a bottom surface of the meta-diffraction pattern for the purpose of suppressing light in the zero order of diffraction thereby guiding stray light and improving display quality.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Nakamura et al (US Publication No.: US 2020/0150332 A1 of record, “Nakamura”).
Regarding Claim 3, Okada discloses the grating device of claim 1, further comprising a dielectric layer arranged between the substrate and the diffraction grating (Okada, Paragraph 0057).
Okada fails to disclose that a thickness of the dielectric layer is an integral multiple of a wavelength of incident light.
However, Nakamura discloses a similar dielectric layer where a thickness of the dielectric layer is an integral multiple of a wavelength of incident light (Nakamura, Paragraph 0064 discloses a multilayer dielectric film where the thickness of each layer may be an integral multiple of a wavelength of incident light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating device as disclosed by Okada to include a dielectric layer with a certain thickness as disclosed by Nakamura. One would have been motivated to do so for the purpose of obtaining a desired optical transmittance or reflectance (Nakamura, Paragraph 0064). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Suenaga et al (US Publication No.: US 2013/0088781 A1 of record, “Suenaga”). 
	Regarding Claim 4, Okada discloses the grating device of claim 1.
	Okada is silent regarding the material of the diffraction grating and so fails to disclose that a refractive index of the diffraction grating is in a range from about 1.35 to about 2.5.
	However, Suenaga discloses a similar diffraction grating where a refractive index of the diffraction grating is in a range from about 1.35 to about 2.5 (Suenaga, Paragraph 0096 discloses that the base 1 has a refractive index of 1.585, which falls in the claimed range, and where Figures 6-8, diffraction grating 2 is made of the same material as base 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffraction grating as disclosed by Okada to have a particular index of refraction as disclosed by Suenaga. One would have been motivated to do so for the purpose of improving diffraction efficiency (Suenaga, Paragraph 0075). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Cheng et al (US Publication No.: US 2018/0234675 A1 of record, “Cheng”).
Regarding Claim 8, Okada discloses the grating device of claim 1.
Okada fails to disclose that the substrate comprises a reflective wire grid polarizer.
However, Cheng discloses a similar grating device where the substrate comprises a reflective wire grid polarizer (Cheng, Figure 2, wire grid polarizer 220, substrate 210; Paragraph 0030 discloses that the wire grid polarizer at least reflects s-polarized light and so may be considered a reflective wire grid polarizer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating device as disclosed by Okada to include a reflective wire grid polarizer as disclosed by Cheng. One would have been motivated to do so for the purpose of efficiently coupling p-polarized light thereby reducing the rainbow effect (Cheng, Paragraphs 0030-0032).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Calafiore (US Publication No.: US 2020/0158943 A1 of record). 
	Regarding Claim 9, Okada discloses the grating device of claim 1.
	Okada fails to disclose that a respective dimension of each meta-diffraction pattern from among the plurality of meta-diffraction patterns is less than a wavelength of light incident to the plurality of meta-diffraction patterns.
	However, Calafiore discloses a similar grating device where a respective dimension of each meta-diffraction pattern from among the plurality of meta-diffraction patterns is less than a wavelength of light incident to the plurality of meta-diffraction patterns (Calafiore, Paragraph 0027 discloses selecting thickness, tilt angle, and/or refractive indices of the meta-diffraction patterns 201 such that the dimension AC of the meta-diffraction patterns 202 (Figure 2) is approximately equal an odd number of half-wavelengths, where if the odd number is one, the dimension would be less than a wavelength of light).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating device as disclosed by Okada to have a specific dimension relating to the wavelength of incident light as disclosed by Calafiore. One would have been motivated to do so for the purpose of reducing or suppressing the rainbow effect (Calafiore, Paragraph 0027). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871                                                                                         

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871